Citation Nr: 0607705	
Decision Date: 03/16/06    Archive Date: 03/29/06

DOCKET NO.  03-17 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased (compensable) rating for service-
connected peroneal neuropathy of the right lower extremity.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

K. Morgan, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  

Procedural history

The veteran served on active duty from September 1967 until 
September 1969.  
He served in Vietnam and was wounded in action in August 
1968.

In March 1970 the RO received the veteran's claim of 
entitlement for service connection for residuals of a 
bilateral shrapnel injury to his lower extremities.  In a 
July 1970 rating decision, service connection was granted for 
injuries to Muscle Group XI of the right leg and Muscle Group 
XII of the left leg.

In July 2003, the RO determined that medical evidence 
indicated that the veteran suffered from superficial right 
peroneal neuropathy secondary to the service-connected right 
leg shrapnel injury residuals and that separate disability 
ratings were required for the veteran's neurological 
symptomatology and his previously service-connected muscular 
injury.  A noncompensable disability rating was assigned for 
the superficial peroneal neuropathy of the right lower 
extremity.  
In September 2003 the veteran disagreed with that rating 
decision and requested that a compensable disability rating 
be assigned.  

In January 2004, the veteran presented sworn testimony at a 
videoconference hearing which was chaired by the undersigned 
Veterans Law Judge.  A transcript of that hearing has been 
associated with the veteran's VA claims folder.  

In November 2004, this matter came before the Board, which 
remanded the issue of the veteran's entitlement to an 
increased disability rating for peroneal neuropathy of the 
right lower extremity to the RO for issuance of a Statement 
of the Case.  See Manlincon v. West, 12 Vet. App. 238 (1999).

The AOJ provided a copy of the SOC to the veteran and his 
representative along with a cover letter dated October 24, 
2005.  As will be discussed below, the veteran did not 
perfect an appeal as to this issue.  

Issues not on appeal

In its decision dated November 29, 2004, the Board denied the 
veteran's claims of entitlement to increased disability 
ratings for post-traumatic stress disorder and shell fragment 
wound residuals of the right leg. The Board's decision is 
final.  
See 38 C.F.R. § 20.1100 (2005). 


FINDING OF FACT

Following issuance of a SOC in October 2005 as to the issue 
of entitlement to an increased rating for peroneal neuropathy 
of the right lower extremity, a timely substantive appeal was 
not received.


CONCLUSION OF LAW

The appeal of the RO's July 2003 decision assigning a 
noncompensable disability rating for peroneal neuropathy of 
the right lower extremity is dismissed. 
38 U.S.C.A. §§ 7105, 7108 (West 2002); 38 C.F.R. §§ 20.200, 
20.202, 20.302 (2005).




REASONS AND BASES FOR FINDING AND CONCLUSION

In the interest of clarity, the Board will review certain 
initial matters and will then move on to an analysis of the 
issue.  

The Veterans Claims Assistance Act 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits. The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims. 

In Manning v. Principi, 16 Vet. App. 534 (2002), citing 
Livesay v. Principi, 15 Vet. App. 165 (2001), the United 
States Court of Appeals for Veterans Claims (the Court) held 
that the VCAA has no effect on an appeal where the law, and 
not the underlying facts or development of the facts, is 
dispositive in the matter. The Board finds that such is the 
case as to the issue here on appeal. 
As explained below, the appeal is being dismissed due to the 
veteran's failure to file a timely substantive appeal.  See 
38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.202, 20.302 (West 
2002).  No amount of additional notice or evidentiary 
development could alter the outcome of this case.  Therefore, 
based on the Court's decision in Manning, the Board concludes 
that the veteran's claim is not subject to the provisions of 
the VCAA.

Pertinent law and regulations

Perfection of appeals

Appellate review of an RO decision is initiated by a notice 
of disagreement and completed by a substantive appeal after a 
statement of the case is furnished. 38 U.S.C.A. § 7105(a) 
(West 2002); 38 C.F.R. § 20.200 (2005).

After the statement of the case is provided to the appellant, 
the appellant must file a formal appeal within 60 days from 
the date the statement of the case is mailed, or within the 
remainder of the one-year period from the date the 
notification of the RO decision was mailed, whichever period 
ends later. 38 U.S.C.A. § 7105(d)(3) (West 2002); 38 C.F.R. § 
20.302(b) (2005); see Rowell v. Principi, 4 Vet. App. 9, 17 
(1993) (where a claimant did not perfect an appeal by timely 
filing a substantive appeal, the RO rating decision became 
final). By regulation this formal appeal must consist of 
either "a properly completed VA Form 1-9. . . or 
correspondence containing the necessary information." Cuevas 
v. Principi, 3 Vet. App. 542, 546 (1992); 38 C.F.R. § 20.202 
(2005).

The formality of perfecting an appeal to the Board is part of 
a clear and unambiguous statutory and regulatory scheme which 
requires the filing of both a notice of disagreement and a 
formal appeal. See Roy v. Brown, 5 Vet. App. 554 (1993).  The 
formal appeal permits the appellant to consider the reasons 
for an adverse RO decision, as explained in the statement of 
the case, and to formulate and present specific arguments 
relating to errors of fact or law made by the RO. 
See 38 U.S.C.A. § 7105(d)(3) (West 2002); Roy, 5 Vet. App. at 
555.  

Dismissal of appeals

Pursuant to 38 U.S.C.A. § 7105(d)(5), the Board may dismiss 
any appeal which fails to allege specific error of fact or 
law in the determination being appealed. While the Board must 
construe such arguments in a liberal manner for purposes of 
determining whether they raise issues on appeal, any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed may be dismissed.

Upon request, the time period for filing a substantive appeal 
may be extended for a reasonable period for good cause shown. 
38 U.S.C.A. § 7105(d)(3) (West 2002). A request for such an 
extension should be in writing and must be made prior to the 
expiration of the time limit for filing the substantive 
appeal. 38 C.F.R. § 20.303 (2005).



Analysis

As was described in the Introduction, the Board remanded this 
issue in November 2004 so that a SOC could be issued.  A SOC 
was duly issued in October 2005, and the veteran and his 
representative were informed of his appeal rights via a 
letter dated October 24, 2005.  A VA Form 9 [Appeal to Board 
of Veterans' Appeals] was provided.  The record does not 
reflect that the veteran or his representative filed a 
substantive appeal with regard to the issue of the veteran's 
claim of entitlement to an increased rating for service-
connected peroneal neuropathy of the right lower extremity 
within the required 60 days after the issuance of the October 
24, 2005 statement of the case.  See 38 U.S.C.A. § 7105 (West 
2002).

Specifically, after the mailing of the SOC on October 24, 
2005,  no further communication was received from the veteran 
or his representative until the accredited representative's 
statement dated February 17, 2006.  At that time, the 
veteran's representative asked the Board to consider the law 
and the contentions previously advanced by the veteran and 
his representative before rendering a decision on the appeal.  
Even if this communication was intended as a substantive 
appeal, it was not timely, since it was filed after the 
expiration of the 60 day period following the issuance of the 
October 24, 2005 SOC (and also after the expiration of the 
one-year period after the issuance of the July 2003 
decision).  

Pursuant to 38 C.F.R. § 3.109, time limits for filing may be 
extended in some cases on a showing of "good cause."  The 
Court decided in Corry v. Derwinski, 3 Vet. App. 231 (1992), 
however, that there is no legal entitlement to an extension 
of time; rather, 38 C.F.R. § 3.109(b) commits the decision to 
the sole discretion of the Secretary.  Specifically, 38 
C.F.R. § 3.109(b) requires that where an extension is 
requested after expiration of a time limit, the required 
action must be taken concurrent with or prior to the filing 
of a request for extension of the time limit, and good cause 
must be shown as to why the required action could not have 
been taken during the original time period and could not have 
been taken sooner than it was.  In this case, the veteran did 
not request any extension of time for filing a substantive 
appeal, and he has not demonstrated good cause for an 
untimely filing of a substantive appeal as to this issue.

Because the veteran did not timely submit a substantive 
appeal, the Board finds it has no jurisdiction over the 
appeal as to this issue.  The appeal must therefore be 
dismissed.  See 38 U.S.C.A. §§ 7105, 7108 (West 2002); see 
also Roy, 5 Vet. App. at 554 and Rowell, 4 Vet. App. at 17 
[both observing in general that if there is a failure to 
comply with the law or regulations, it is incumbent upon the 
Board to reject the application for review on appeal].

Due process considerations

In Marsh v. West, 11 Vet. App. 468 (1998), the Court held 
that the Board must assess its jurisdiction prior to 
addressing the merits of a claim.  The Court further held, 
however, that it could be prejudicial to the appellant for 
the Board to address jurisdictional questions in the first in 
stance without affording an appellant the right to present 
argument and evidence on those questions.

VA's General Counsel held that the Board has the authority to 
adjudicate or address in the first instance the question of 
timeliness of a substantive appeal, and may dismiss an appeal 
in the absence of a timely filed substantive appeal.  Under 
such circumstances, however, the General Counsel indicated 
that the claimant should be first afforded appropriate 
procedural protections to assure adequate notice and 
opportunity to be heard on the question of timeliness.  See 
VAOPGCPREC 9-99.

In this case, the veteran has been amply informed of the 
necessity of filing a substantive appeal as to this issue if 
he wished to pursue his appeal.  The Board's November 2004 
Manlincon remand was for the specific purpose of instructing 
the agency of original jurisdiction to issue a SOC and 
providing "the veteran with appropriate notice of his appeal 
rights."  See the Board's November 29, 2004 decision, page 
29.  The October 24, 2005 letter attached to the SOC made the 
necessity of the veteran filing a timely substantive appeal 
crystal clear.  See the October 24, 2005 letter, page 1:  

You must file your appeal with this office within 60 
days from the date of this letter or within the 
remainder, if any, of the one-year period from the date 
of the letter notifying you of the action that you have 
appealed.  If we do not hear from you within this 
period, we will close your case.
      [emphasis as in original]  

Further, a copy of this letter and the SOC were also provided 
to the veteran's accredited representative.  No response was 
received.  There is no indication that the veteran and his 
representative did not receive these communications.

In short, the veteran was provided with clear notice of the 
need for filing a timely substantive appeal, as was his 
representative.    

Conclusion

The Board finds that in the absence of a timely filed 
substantive appeal the veteran has not complied with the 
legal requirements for perfecting an appeal.  The Board 
further finds that this case is one in which the law is 
dispositive of the issue and that the issue of the veteran's 
claim of entitlement to an increased rating for service-
connected peroneal neuropathy must be dismissed on that 
basis.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

The claim of entitlement to an increased (compensable) rating 
for service-connected peroneal neuropathy of the right lower 
extremity is dismissed.  



____________________________________________
Barry F. Bohan 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


